TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00470-CR







Buttch Carlton Janes, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT


NO. 19,974, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING






PER CURIAM

After accepting appellant Buttch Carlton Janes's guilty plea and judicial confession,
the district court adjudged him guilty of unauthorized use of a motor vehicle.  See Tex. Penal
Code Ann. § 31.07 (West 1994).  As called for in the plea bargain agreement, the court assessed
punishment at incarceration in a state jail for one year and a $500 fine, probated.

The clerk's record contains a written waiver of appeal signed by appellant, his
attorney, and the trial judge.  This document, which reflects a knowing and voluntary waiver of
the right to appeal, was signed on the day sentence was suspended in open court.  A defendant
who knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also
Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974).  There is nothing in the record to indicate that appellant sought or obtained the
permission of the trial court to pursue this appeal.

The appeal is dismissed.


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   August 31, 1999

Do Not Publish